DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Claim 17 is written with improper grammar with no indication as to what the plurality of cutting ends relates to.
Claim 19 has two commas at Line 5 in a minor typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least two chip cutting edge" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8the…wedge angle" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the notch cutting edge” in Lines 6 and 7. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 6270297, hereinafter ‘Fang’).
Regarding claim 1, Fang discloses an insert 40 for machining workpieces comprising a body having a cutting end with at least one cutting edge 49 and at least one cutting lip 44. The at least one cutting lip includes at least one cutting protrusion 45 with at least one chip cutting edge (a ridge/peak described in Col. 8, Lines 9-24) extending from a position adjacent the at least one cutting edge of the insert (see Fig. 5) for cutting chips formed by the at least one cutting edge during machining.
Regarding claim 2, Fang discloses the insert being provided with a plurality of cutting protrusions 45 with at least one chip cutting edge extending from a position adjacent the at least one cutting edge of the insert. The plurality of cutting protrusions are spaced to control the formation of the chips of material removed from a workpiece during cutting or machining operations (Col. 7, Line 56 – Col. 8, Line 8).
Regarding claim 3, Fang discloses the insert having at least two cutting edges and cutting lips being provided in opposing relationship to each other to cut in an 
Regarding claim 6, Fang discloses the at least one cutting protrusion including a body section having a height, with the at least one chip cutting edge being formed as downward sloping flank rake faces from the top surface of the at least one cutting protrusion (Col. 8, Lines 18-21).
Regarding claim 7, Fang discloses the body section having a wedge-shape with a width that transitions to a point adjacent the at least one cutting edge to define a wedge angle, and the body section extending substantially the entire dimension of a cutting lip 44 or over a portion thereof (see Figs. 4 & 5).
Regarding claims 8 and 9, Fang discloses the shape (i.e. the width, height, wedge angle and/or angle of the flank rake faces) being varied based on the characteristics of the material being machined (Col. 7, Lines 61-67).
Regarding claim 12, Fang discloses the insert having a thickness and the at least one cutting protrusion having a height which is lesser or greater than the thickness of the insert (see Figs. 6 & 7).
Regarding claim 13, Fang discloses the at least one chip cutting edge (crest of projection 45) is curved over at least a portion thereof (see Fig. 4).
Regarding claim 14, Fang discloses the at least one curved chip cutting edge forms a curved flank surface 82 that is positioned to impart severe strain to chips as they are split by the curved chip cutting edge.
Regarding claim 15, Fang discloses a plurality of collinear cutting edge segments (portions of the cutting edge 49 located between projections 45) being provided, with at least one cutting protrusion 45 provided at the intersection between cutting edge segments.
Regarding claim 16, Fang discloses a plurality of cutting lip 44 segments being provided, which in relation to one another have increased or reduced axial rake angles, differing curvature or curvature size and position versus adjacent cutting lip segments (see Col. 7, Lines 42-55 which describe different portions/segments of the cutting lip 44 having varying rake angles 71 and depths, i.e. curvature size and position).
Regarding claim 19, Fang discloses a machining tool assembly comprising a holder 21 having first and second ends and a rotational axis 26, wherein the second end is adapted to be fixedly attached in a machining machine, and the first end has at least one cutting insert mounted thereon. The cutting insert 40 has a body having a cutting end with at least one cutting edge 49 and at least one cutting lip 44. The at least one cutting lip includes at least one cutting protrusion 45 with at least one chip cutting edge (a ridge/peak described in Col. 8, Lines 9-24) extending from a position adjacent the at least one cutting edge of the insert (see Fig. 5) for cutting chips formed by the at least one cutting edge during machining.
Regarding claim 20, Fang discloses a cutting insert 40 for machining workpieces comprising at least one cutting edge 49 formed on an outer peripheral .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 6270297).
Regarding claim 4, Fang discloses the at least one cutting protrusion being formed as an elongate body 45 extending into the cutting lip to a position adjacent a cutting edge. The elongate body transitions to a point at its base adjacent to the cutting edge and flanks transition to the cutting lip surface at an angle relative to the top surface of the cutting protrusion. As illustrated in Figure 8, it appears that these flank surfaces 82 extend away from the tip 81 at an obtuse angle relative to the top surface of the cutting protrusion at an obtuse angle, but this angle is not explicitly disclosed.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the geometry of the cutting protrusion such that the flanks 82 that 
Regarding claim 5, Fang discloses the elongate body being formed with an increased width away from the point with the top of the elongate body forming a chip cutting edge (see Figs. 4 & 8).
Regarding claim 11, Fang does not disclose the insert thickness and cutting protrusion having matching heights (see Fig. 7, particularly height difference 74).
However, Fang also discloses that the geometry of the projections/lip may vary depending on the needs of the cutting insert (Col. 7, Lines 25-55). Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the cutting insert such that the height of the projection(s) is the same as the height of the insert, such that the insert would be easier to produce and require less machining to reduce the height of the protrusions if desired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 6270297) in view of Wu et al. (USPG 20150023744, hereinafter ‘Wu’).
Regarding claim 10, as discussed above, Fang discloses the geometry of the protrusions being variable, but Fang does not disclose each flank face of the projection(s) being provided with different segments, including an inside flank segment.
Wu discloses a similar cutting insert, wherein a plurality of projections 22 are provided with flank faces on either side of them. The flanks are provided with segments 38 and 38a, with segment 38a being an inside flank segment wherein the cutting chips formed do not interfere to any significant extent with the inside flank segment.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 6270297) in view of Stephens (US 2575239).
Regarding claim 17, Fang does not disclose the cutting insert having a plurality of cutting ends.
Stephens discloses a similar spade insert, wherein the spade insert is provided with a plurality of cutting ends 20/21.
It would have been obvious to one having ordinary skill in the art at the time of filing to duplicate the cutting end of Fang, complete with the at least one cutting edge, one cutting lip and at least one cutting protrusion with at least one chip cutting edge extending from a position adjacent the at least one cutting edge of the cutting end to a second side of the insert, as taught by Stephens, to arrive at an insert with twice as many cutting ends, thereby doubling the effective tool life of the insert, and greatly increasing the value of the tool to the user by allowing them to index the insert to a fresh cutting end when the cutting edge is worn.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 6270297) in view of Gass et al. (USPG 20150043983, hereinafter ‘Gass’).
Regarding claim 18, Fang discloses the cutting end including a plurality of components which cooperate together to provide a cutting surface. The cutting components include a notch cutting (portion of groove 44 that extends beyond the edge 
Gass discloses a similar cutting insert, wherein the cutting edge that extends from chisel 72 to peripheral edge 62/64 is curved (see e.g. Figs. 1, 4 & 7).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the cutting insert of Fang with a curved cutting edge extending from the notch/chisel to the outside of the insert, as taught by Gass, to provide a more resilient cutting edge (Abstract) and increase the tool life by not chipping/wearing as quickly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722